This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   U.S. BANK NATIONAL ASSOCIATION,
 3   as Trustee for WASHINGTON MUTUAL
 4   MSC MORTGAGE PASS-THROUGH
 5   CERTIFICATES, SERIES 2003-SS,

 6          Plaintiff-Appellee,

 7 v.                                                            NO. A-1-CA-37082

 8   DAVID W. SLADE, Individually and as
 9   Co-Trustee of the SLADE FAMILY TRUST,
10   UNDER TRUST AGREEMENT DATED
11   OCTOBER 12, 2004,

12          Defendant-Appellant,

13 and

14   DANA SLADE a/k/a DANA VANLYSSEL
15   SLADE a/k/a DANA M. SLADE a/k/a DANA
16   MARIE SLADE a/k/a DANA VANLYSSEL-SLADE,
17   Individually and as Co-Trustee of the SLADE
18   FAMILY TRUST, UNDER TRUST AGREEMENT
19   DATED OCTOBER 12, 2004; UNKNOWN SPOUSE
20   OF DANA SLADE a/k/a DANA VANLYSSEL SLADE
21   a/k/a DANA M. SLADE a/k/a DANA MARIE SLADE
22   a/k/a DANA VANLYSSEL-SLADE; BANK OF
23   AMERICA, N.A.; WELLS FARGO BANK, N.A.;
24   OCCUPANTS OF THE PROPERTY,

25          Defendants.
 1 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 2 John F. Davis, District Judge


 3 Hinkle Shanor LLC
 4 Nancy Svoboda Cusack
 5 Santa Fe, NM

 6 for Appellee

 7 David W. Slade
 8 Placitas, NM

 9 Pro Se Appellant

10                           MEMORANDUM OPINION

11 VANZI, Chief Judge.

12   {1}   Summary dismissal was proposed for the reasons stated in the notice of

13 proposed summary disposition. No memorandum opposing summary dismissal has

14 been filed and the time for doing so has expired.

15   {2}   DISMISSED.

16   {3}   IT IS SO ORDERED.

17                                        _______________________________
18                                        LINDA M. VANZI, Chief Judge

19 WE CONCUR:



20 ___________________________________
21 MICHAEL E. VIGIL, Judge

                                            2
1 _________________________________
2 JULIE J. VARGAS, Judge




                                  3